     Case 21-11829-amc                          Doc 17            Filed 07/29/21 Entered 07/29/21 23:30:00                                        Desc Main
                                                                 Document      Page 1 of 29




                                                                                                                                                 I Check if this is an
                                                                                                                                                    amended filing



Official Form 106E/F
Schedule E/F= Credlitors Who Have Unsecured Claims                                                                                                             12/15


Bo a8 complete and accurate as po88iblo. Use Part 1 for credltor§ with PRloRITy claims and Part 2 for credltors witri NONPRIOF`ITY claims.
List the other party to any oxecutory contracts or unexpiTed leases the( could ro§ult ln a claim. AI8o llat oxecutory contracts on Schodti/a
A/a.. Property (Offlclal Form 106A/B) and on ScAodv/® G.. Exeeulory Contracts and unexp;/od Leases (Official Fom 106G). Do not include any
creditors with partially secured claims that are li8tod in Schedu/e D.. Crod/tors rmo Hoyo C/a/.ms Secured by Property. If more space is
needed, copy the Part you need, fill it out, nun ber the entries in the boxes on the left. Attach the Conunuation Page to this page. On the top ot
any additional pages, wi.ite your name and case number (if known).

                ust AII of Your PFtloRITY uri9®cured Clalms

1.    Do any creditors ha`/e priority unsecured claims agalnst you?
     I No Go to Part 2
     a
2.    list all Of your priority unseetirod clains. If a creditor has more than one pri fy unsecured claim, list the creditor seperatoly for each claim. For
     each claim listed, idenfty what type .f claim lt ls. If a claim has both prionty and nonpriority amoiints, list that claim here and show both prionty and
     nonpnonty amounts. As much as possible, list the claims in alphabctieal order according to the creditor's lrame. If you have more than two prionty
     Linseeured claims, fill out the Continiiatjon Page of Part 1 lf more than one creditor hoids a partieuler claim, list the other Creditors in Part 3,
     (For an expLariation Of each type Of dalm, see the instructions for this form in the instruction booklct.)




EI     Lfty#RTpedTtqALth
                                                                   Lact4dlghaofaccountnumber____                          Si          287.15 $    125.00S

        c/o Bureau of Collections                                  Whenwastho debtincurrod?                07/11/2016
       Number           Stroct
       455 W Hamilton St, rm 130                                   As of the date you fl[o, the clalm 18: Check all that apply
       AIlentown                         PA      18101              D Contlngent
       Clty                            State     ZIFI Code
                                                                    t]   unlLquLdated
       Who lncurTed the debt? Check one                             D Disputed
       q      Debtor 1 only

       I Debtor 2 only                                              Type of PRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                 I Domestre Support obllgations
       a AI least one of the dobtore ancl ano`rter                  a Taxes and certaln other debts you owe the government
       I Check lf thl8 claim js for a communlty dotit               D Clalms for death or personal injury whlle you mere
                                                                      intoxicated
       I8.the claim sul)joct to off8ot?
                                                                    D other Specfty



                                                                    Last4dlgltsofaccoun`numbor L| i i i                           S   1,327.42 S 1 ,322.42 S

                                                                    Whonwa8the debtlncurred?                07/01/2016

                                                                    A8 of the date you file. tr`o claim is: Check all that apply

                                                                    D Comingent
         NorTistown
       City
                                          PA
                                        State
                                                 19404
                                                     ZIP code       a     Unliquldated

       `^/ho Incurred tlio debt? Cheek one
                                                                    . Disputed

        P     Debtor 1 only
                                                                    Type Of PRIORITY unsecured claim
        D Debtor 2 only
                                                                     I Domestlc support obllg8tions
        D Debtor 1 and Debtor 2 only
        I At least one Of the debtors and another
                                                                     a    Taxes and certam other debts you o\^/o the govemrnent
                                                                     I Claima for death or personal Iniury vwhile you \rere
         a Ctieek if tlii8 clalm ls for a communfty debt                intoxlcated

        18 the claim subject to offset?                              D other. Specfty
         gNo
L        Dyes

 Official Form 106E/F                                        Schedule E/F: Creditors Wlio Have un8ecurod Claims                                        page 1 Of _
   Case 21-11829-amc                         Doc 17       Filed 07/29/21 Entered 07/29/21 23:30:00                                    Desc Main
                                                         Document      Page 2 of 29
              Grace Louise Dahl                                                                                            21-11829




     Number        Stroct

      Box 190                                              As ot the date you fllo, tlie clalm ls: Check all that apply.

      Norristown                      PA       19404       a Contlngent
                                                           a       unllquldated
                                                           D Dlsputed
     Who Incurred the debt? Check one,
     Er Debtor 1 only                                      Type of PRIORITY un§eciired claim:
     0 Debtor 2 only
     I Debtor 1 and Debtor 2 only
                                                              Taxes and
                                                           iDomestlc     certaln
                                                                     su pport    other debts you owe the govemrnem
                                                                               obllgatLons
     I AI least one of the debtors and another
                                                           I       Clalms for death or personal iniury whlle you were
                                                                    intoxicated
     D Cheek lf thl8 claim i8 for a community debt
                                                           I other Specfty

     18 the claim 8ubj®ct to offset?

     5)No
     Dye§

      PA Turnpike Commission                               Last 4 aigitg of account number L1 ± i I

      8000C De                                             When was tlie debt iilcuned?

                                                           Aa Of the date you file. the claim is: Check all that apply

      Harrisburg                      PA         17111      I Contlngent
                                                            F Un!iquidatod
                                                            q Disputed
     Wlio incuned the debt? Check orie
      D Debtor 1 only                                       Type of PRIORITY un8ocurod claim:
      • Debtor 2 only
                                                            I Domestie support obllgations
      I C)obtor 1 and Debtor 2 only
                                                            6Z Taxes and certain other debts you owe the oovemment
      I AI least one of the debtors ancl another
                                                            I Claims for cleath or personal Injury while you were
                                                                    intoxlcated
      I Cheek if this claim !s for a communfty debt
                                                            I other Specfty         EZ Pass toll fee
      1€ the cfalm Subject to offset?
      FINo
      Dyes

                                                            La8t4digft8Ofaccountnumbor_ _ _ _                              S

                                                            Wlien was tl`o debt Incurred?

                                                            A8 of the date you fllo, the clalm 18: Check all that apply.

                                                            I Contlngent
                                                            0 Unllquldated
                                                               D Disputed
      Who Incurred the debt? Cheek one
      D Debtor 1 only                                       Type Of PRIORITY un8ocured claim:
      D Debtor 2 only
                                                               D    Domestlc sopporl obllgations
      D Debtor 1 and Debtor 2 only
                                                               t] Texe§ and certam other aebts you owe the government
      I AI least one Of the debtors and another
                                                               D Clams Tor aeath or personal Iniury whlle you vere
                                                                 intoxicated
      I Ctieek if this clalm 18 for a commiinfty debt
                                                               D other Specfy
      18 the claim Subject to offset?
      DNo
      Dyes

Official Form 106E/F                                 Schedule E/F: Creditors Who Have Un8ecured Claims                                      page_ of _
     Case 21-11829-amc                             Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                     Desc Main
                                                                  Document      Page 3 of 29
                 Grace Louise Dahl                                                                                       21 -11829
                  Fir5( NarTra       Miaale None      La9l Name




                Llst All Of Your NONPRIORITY Uh®ocqrod Clalms

3.    Do any creditors have nonpriority unsecured claims against you?
     E± No. You have nothing to report ln thls part Submit this form to the court wltri your other schedules
     P
4. Llat all Of your rionprioiity unaJecuned clalm8 in the alphabdical order of the creditor who holds each claim. It a credtor has more than one
     nonpriority unseoured clalm, test the credtor separately for each claim. For each claim listed, ldeutfy what type Of claim it L9. Do rot list clain8 already
     Included in Part 1 lf more than one creditor holds a pertieular claim. IIst the other credltors in Part 3.If you have more than three nonprionty unseoured
     claims fill out the Continuation Page Of Part 2.



      Abington ER Physicians - Lansdale                                         Last 4 dlglt8 of account number_ _ _ _
      Nonpnonty Credltors Name

       1200 old Yol.k Road
       Number             Street

       Abington                                      PA            19001
      Crty                                                                      As Of tlie date you flle, the claim i8: Check all that apply

                                                                                D Comingent
      Who incurred the debt? Cheek one                                          I Unmquidated
       a                                                                        D Disputed
       I Debtor 2 only
       D Debtor 1 and Debtor 2 only                                             Type Of NONPRIORITY uiisecLired claim:
       D AI least orie of the debtors and another                               I Studenth~
                                                                                I Obligations arising out of a separation agreemem or divorce
       I Cr`eck lf th]8 claim i8 for a commurilty debt
                                                                                   that you did not report ae pnorfty cfalms
       18 the claim subject to offoct?                                          D Debts to pension or proft.sharing plans. and other sirnilar debts
       HNo                                                                      E7 oner spectry medical exD
       Dyes

       Abington ER Physicians                                                   Last 4 digts of account number J| I £ i
       Nonpnonty Credltor'9 Name

       56 W. Main Street, Ste 305
       Number              Streol
                                                                                As Of the date you fllo, tl`o clalm is: Check all that apply.
       Newark                                        DE             19702
       Clty
                                                                                a contingem
       Who Incurred tl`o debt? Check one                                        D Unliquidated

       a      Debtor 1 only
                                                                                D Disputed

       I Debtor 2 only
                                                                                Type Of N0l`IPRI0RITY unsecured claim:
       D Debtor 1 and Debtor 2 only
       D At least one Of the debtors and another                                D Student loans
                                                                                I Obligatlon8 arising out Of a separation agreernem or drvorce
       D Crieck lf thl8 clalm 18 for a community debt                               that you did not report as pr.omy claims

       18 the clalm siibject to off8ct?
       tzf No
                                                                                 E=:i+;grffi+gBptryandothersm,drdebts
       Dyes

                                                                                LaSt 4 digits Of account number i i i I


       NIJmbor              Street

         Abington                                    PA             19001
                                                                                AS of tl`o date you lilo, the Claim ls: Check all that apply.

                                                                                 • Contingent
       `^/ho Incurred the debt? Check one.
                                                                                 I Unliquidated
         g Debtor 1 only                                                         I DI8puted
         D Debtor 2 only
         D Debtor 1 and Debtor 2 only
                                                                                 Type of NONF'RIORITY unsocured claim :
         0 AI least one of the debtors and another
                                                                                 t] Student `oan§
         D Cl`eek if this cla]m ls for a community debt                          I Obllgatlons arising out of a soparation agreement or dlvorce
                                                                                    that you did not report a8 prlorty claims
         1® the claim €ubjoct to offset?
                                                                                 I Debts to pension or proft-sharing plane, and other simllar debts
         g                                                                       g other. spectry medical exp
         Dyes



                                                          Sclledule E/F: Croditor3 Who Have Unsecured Claims                                          page3_Of_
   Case 21-11829-amc                        Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                           Document      Page 4 of 29
              Grace Louise Dahlquist                                                                                    21-11829




     Number        Street
                                                                               As Of the date you fllo, the claim is: Check all that apply
     Abington                                     PA          19001
                                                                               D comingent
                                                                               t] unrauidated
     Who incurred the debt? Check one,                                         I Disputed
     1 Debtor 1 only
     D Debtor 2 only                                                           Type Of l\IONPRIORITV unsecured claim:
     I Debtor 1 and Debtor 2 only                                              I Student toans
     D At least one of the debtors and anctr`er                                I Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority cfalrng
     I Chock lf thls clalm ls for a communfty debt
                                                                               D Debts to pension or profit-sharing plans, and other similar debts
     ls trte claim 8ubjoct to offset?                                          EZ other. Specify medical exD
     dNo
     Dyes



                                                                               Last 4 digits of account number JL JL JL JL



     Number         Sneet
                                                                               As of the date you flle, tl.e claim is: Check all that apply.
     Abi ngton                                    PA          19001
                                                                                a Contingent
                                                                                I unnguidateci
     \^/ho Incurred tlio debt? Check one.                                       D Disputed
     gl Debtor 1 only
     t] Debtor 2 only                                                          Type Of NONPRIORITY unseciired claim,
     D Debtor 1 and Debtor 2 only                                               I Student loans
     I AI least one of the debtors and another                                  D obligatlons arising out of a separation agreemem or divoroe that
                                                                                    you did not report as priouty claims
     C] Check lf thls clalm 18 for a community debt
                                                                                D Debts to pension or profitsnanng plans, and one. similar debt§
     ls the clalm Subject to ofbet?                                             g oner Specify medical exo
     dNo
     Dye8


                                                                                Last 4 dlgho Of accoulit number 1 A a i
              ton Health - Lansdale
     Nonprionty Croditor8 Name

      1200 old York Road
     Number         Stroct
                                                                                As of tlie date you fllo. the claim i8: Check all that apply
      Abi ngton                                   PA           19001
                                                                                D comingent
                                                                                a Unlquidated
     Who incurred the debt? Cheek one                                           I Disputed
      g Debtor 1 only
      D Debtor 2 only                                                           Type Of l\IONPRIORITY unsecured cfalrn:
      • Debtor 1 and Debtor 2 only                                              I Srudentl-
      D AI least one of the debtors and another                                 t] Obligations arising out Of a separation agreement or divorce that
                                                                                    you did not report ae priority claims
      a Check lf thl8 claim i8 for a communrty debt
                                                                                D Debt8 to pension or profit-sharing plans, and other smar debt8
      ls the clalm Subject to offo®t?                                           a other specify medical exD
      aNo
      Dyes




Offlctal Fom 106E/F                                    Scr`edulo En=: Creditors Who Have Unsocurod Claims                                              page4_of_
            Case 21-11829-amc                             Doc 17            Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                           Document      Page 5 of 29
Debtor 1        Grace Louise Dahl                                                                               Case number (if krtw)


                    ton Hoalth Lansdalo                                    Last4digitsof aecountnumber           1715
          Nonpriorfty Creditors Name
          Business Services Dept                                           when `iras tlie deft incurred?         5/15/2014
          1200 Old York Rd
                 n, PA 19001
          Number Strect Cfty State Ztp Code                                As of the date you flle, the claim is: Check all that apply
          `^/ho inci[rred tl`e debt? Check one.

           I Debtor 1 only                                                 H contingent
           I Debtor 2 only                                                 I Unllt]uidated
           I Debtor 1 and Debtor 2 only                                    I Disputed
           I AI least one of the debtors and another                       Type Of NONPRIORtTY uneecured claim:

          I Check if this claim is for a commLinfty                        I Student loans
          detrt                                                            I Obligations arising out of a separaton agreement or dlvome that you did ncit
           ls tlie claim Subject to orfeot?                                report as priority claims

           |No                                                             I Debts to penslon or proft-sharing I)lane, and other sLmilar debts

           Dyes                                                            I Cber speeify medical service


                    ton Health Lansdale                                    Last4digitsof accountnumbel            1240
           Nonpnority Creditor'8 Name
           Buslnes8 Services Dept                                          When was the dolt incurred?             5/11/2016
           1 ZOO Old York Rd
                     PA 19001
           Number Street Cfty State Zlp Code                               A8 Of the date you fl[e, the clajm is; Checlt all that apply
          Wlio Incurred the dobff Check one
           I Debtor 1 only                                                 H Contingent
           I Debtor 2 only                                                 t] Unllquiaated
           I Debtor 1 and Debtor 2 only                                    I Disputed
           I At least one Of the debtors and another                       Type of NONPRLORITY uns®cured clalm:

           I Check lf this claim is foi a communit)/                       I Student leans
           dob'                                                            I Obllgations ansLng out of a separaton agreement or divoi.ce that you dld not
           18 the claim Subject to offset?                                 report as priority claims
           |No                                                             I Debts to pension or profit,charing plans, and other similar debt8

           Fyes                                                            I oner. spcafy medical service


                        n Health Lansdale                                  Last4dlgts of accol[iit number         1986
           Nonpriority Credifer.s Name
           Business Services Dept                                          When was the debt incurred?            7/1 /2016
           1200 old York Rd
                        n' PA 19001
           Number Sheet Cfty State Zlp Code                                A8 of the date you file, tlie claim 18: Check all that apply
           Vvho lnclJrred tl.e debt? Check one
           I Debtor 1 only                                                 I Contlngen`
           I Debtor 2 only                                                 I u nliquidated
           I Debtor 1 and Defror 2 only                                    I Disputed
           I A` least one of the debtors and anotlier                      Type Of NONPRloRITY unsecured clalm:

           I Check lf tl`is claim is for a commui.fry
                                                                           I Student loane
           debt                                                            I Obligations arising out of a separation agreement or divorce that you did not
           ls the claim Sut)ject to offBot?                                report as priorty claims

           |No                                                              I Debts to pension or proft-sharing plans, and other 8imilar debts

           Dyes                                                             I other. speeify medical service




Offiaal Form loo E/F                                              Scriedule E/F: Credtors who Have unseeiired cfallma                                                 Page 6 Of 28

Soft`raro Copynght (c) 1 996-201 7 Best Case. LLC - w`^r\Ar bestcaeo com                                                                                         Best Case Benkrupfty
  Case 21-11829-amc                             Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                    Desc Main
                                                                Document      Page 6 of 29
               Grace Louise Dahlquist                                                                                   2 1 - 1 1 829
                First Name        Middle N6m.       Last Name




              Your NONPRIORITY Uns®cured Claims - Cont]ntiat[on Page


After listing any entries on thls page, number them beglnning with 4,4, followed by 4.5, and so forth.



     Abington Health -Lansdale
                                                                                I- . 49- or :±_rT! r_Ttt± _ _ _ _
    Nonpnonty Croditors Name

     1200 old York Road
     Number            Strael
                                                                                A8 of the date you flle, the clalm ls: Check aH that apply`
     Abington                                      PA             19001
                                                                                D comingent
                                                                                I Unlquidated
    Who Incurred trie debt? Check one                                           D Disputed
     F Debtor 1 only
     a Debtor 2 only                                                            Type Of NONPRIORITY unsecured claim
     I Debtor 1 and Debtor 2 only                                               D Student loans
     D AI least one of the debtors and another
                                                                                D Obligations arising out of a separation agreement or divorce that
                                                                                  you did not report as priorfty claims
     I Cheek lf thlg claim 18 for a communlty debt
                                                                                D Debts to pension or profit-Sharing plans, and other similar debts
     ls the clalm 8ubjoc` to oftsct?                                            Erf other. specfty medical exD
     a
     Dyes



                                                                                Last 4 dlglts of account number JL J2_ i JL
                ton Health - Lansdale
     Nonprlonty Cr®dltor'6 Name
                                                                                `^men was the debt lncurnd?
     1200 Old York Road
     Number             Street
                                                                                As Of the date you fllo, tl`o clalm ls. Ct`eck all that apply.
     Abington                                      PA             19001
     Clty                                                                       I contingem
                                                                                I untiquidated
     \^/ho Incurred tlie debt? Cheek one.                                       D Disputed
     g      Debtor 1 only
     I Debtor 2 only                                                            Type Of Nol\IPRIORITV unsecured claim:
     I Debtor 1 and Debtor 2 only                                               I Studentl-
     D At least one of the clebtors ancl another                                I Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priorfty claims
     I Check lf this clalm i8 for a communlty debt
                                                                                a Debts to pension or profkeinanng plans, and other similar debto
     18 the claim subject to offset?                                            d other specTfy medical exD
     dNo
     Dyes


                                                                                Last 4 dlgife Of account number
                ton Health - Lansdale
     Nonpnonty Credltor's Narno
                                                                                \^rhon was the debt lncurnd?
      1200 Old York Road
     Number             Street
                                                                                A8 Of the date you file, the clalm 18: Check a» that apply
     Abington                                      PA             19001
                                                                                D Contingent
                                                                                a unrauidated
     Who Incurred the debt? Check one                                           I Disputed
     g Debtor 1 only
     D Debtor 2 only                                                            Type Of NONPRIORITY unsecured claim
     D Debtor 1 and Debtor 2 only                                                D Srudemloan§
     I At least one of the debtors and another                                   D Obligalions arising out Of a separation agreement or divorce that
                                                                                     you did not report as priorty claims
      a Check if thl8 clalm 18 for a community debt
                                                                                 D Debls to pension or profirsharing plans, and other 8mlar debts
     18 the clalm Subject to offset?                                             d other specfty medical exD
      dNo
      Dyes




                                                        Schedule E/F: Creditors Who Have Un8ocurod claims
          Case 21-11829-amc                        Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                  Document      Page 7 of 29
Debtor 1      Grace Louise Dahl                                                                       Case number (if know)



         Abington Health Lansdale                                 Last 4 digits of acooLint number                                                           $142.13
         Nonpriorit)/ Credfror.s Name
         Business Services Dept                                   Vvhon was tlio debt Incurred?         1/31/14
         1200 Old York Rd
                        PA 19001
         Number Street Cfty State Zlp Code                        As of the date you file, the clalm ls: Check all that apply
         Vvho lncumed the debt? Cheek one.

         I Debtor 1 only                                          I contingent
         I Debtor 2 only                                          I Unliquidated

         I Debtor 1 and Debtor 2 only                             I Disputed
         I At least one Of the debtors and another                Type Of NONPRIORllY uneecured clalm:

         I Cl.ock lf this claim is for a communit)/
                                                                  I Student loans
         debt                                                     I Obligatons arising out of a separation agreement or dlvome that you did not
         18 eno clalm 8Iil]ject to offset?                        report a8 priorty clains

         |No                                                      I Debts to pension or proft-sharing plans, and other sLmilar debts

         Dyes                                                     I Other` Specfty        medical servlce



         Abington Health Lansdale                                 Last 4 digits Of account number
         Nonpriorft)/ Credfror's Name
         Business Services Dept                                   Whoa was the debt incurred?            11 /30/2013
         1200 Old York Rd
                        PA 19001
         Number Street Cfty State Zlp Code                        As of the data you file, the claim 18: Check all that apply
         Who Incurred the debt? Check one.
          I Debtor 1 only                                         I contingent
          I Debtor 2 only                                         I Unliquidated
          I Debtor 1 and debtor 2 only                            I Dispued
          I At least one Of the debtors and another               Type Of lIONPRLORITY un8acured claim:
                                                                  I Student loans
          I Cl)eck lf tllis clalm is tor a communfty
          debt                                                    I Obllgatons arl8Ing out of a separation agreement or divorce that you dld not
          18 the cfalm 8iib|oct to oifeet?                        report as priority claims

          |No                                                     I Debts to pension or proft,sharing plans. and other similar debts

          Dyes                                                    I other specfty medical service



          Abington Health Lansdale                                Last 4 dlgts Of accoiJnt nlJmber
          Nonpnority Creditor's Name
          Bu8ine88 Sonricce Dopt                                  Whom was eno dotit lncurT®d?          12/19/2013
          1200 old York Rd
                        PA 19001
          Number Street Cfty State Zlp Code                       As Of the date you fllo, trie claim is: Check all that apply
          Who lncumed the debt? Check olie.
          I Debtor 1 only                                         I Contingent
          I Debtor 2 only                                         I unllquidated

          I Debtor 1 and Debtor 2 only                            I Disputed
          t] At least one Of the debtors and another              Type of l`ONPRIOR]TY iinsecured claim:

          I Cl`eck ff tr.is clalm i8 for a commLinfty
                                                                   I Student loans
          debt                                                     I Obllgations arisLng out of a separaton agreement or divorce that you did not
          ls the claim subject to odset?                          report as priority claims

          |No                                                      I Debts to pension or profit,shanng plans. and ctner similar debts

          Dyes                                                     I oner. specfty medical service




Official Form loo E/F                                     Schodulo E/F: Credtore who lfavo urroeeured claims                                                 Page 7 of 28

Software Capyngm (c) 1996-2017 Best Case, lLC -"rw.bestcaso.own                                                                                         Best Ceso Bankruptey
           Case 21-11829-amc                           Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                       Document      Page 8Case
                                                                                            of nilmber
                                                                                                29 (ff know)
Debtor 1      Grace Louise Dahl


         Abington Health Lansdale                                      Last 4 dlgte Of account number                                                               $39.52
         Nonpriority Credfrors Name
         Business Services Dept                                        Wl.on w®® the debt incurred?            12/31/2013
         1200 Old York Rd
                         PA 19001
         Number Strect Cfty State Zlp Code                             As Of the date you fllo, the claim i8: Check all that apply
         WI`o Incurred the debt? Check one.

         I Debtor 1 only                                               H Conthgent
          I Debtor 2 only                                              I Unliquidated

          E Debtor 1 and Debtor 2 only                                 I Disputed
          I At least one of the debtors and another                    Type d. NONPRI0RITY unsocured clalm:

          I Cl.ock if this claim is for a communfty
                                                                       I Student loans
         debt                                                          I Obligations arising out of a Seperaton agreement or divorce that you did not
          1§ tlio claim subjeet to offset?                             report as priorty claims

          |No                                                          I Debts to pension or profit-sharing plans. and other siniifar debts

          Hyes                                                         I Other Speefty        medical service



          Abington Health Lansdale                                     Last 4 dlgts of account number
          Nonprlority Credfror.s Name
          Business Services Dept                                       Wlion was the debt Incurred?            7/16/2014
          1200 old York Rd
               ton, PA 19001
          Number Street Cfty State Zlp Cede                            As Of tlie date you fll¢, the claim is: Check all that apply
          Who incurred the I]ebt? Check one.

          I Debtor 1 only                                              I contingent
          H Debtor 2 only                                              I IJnliquidated

          D Debtor 1 and Debtor 2 only                                 H Disputed
          H At least one of the clebtors and another                   Type Of NONPRIORITY ungocurod claim:
                                                                       I Student lcrans
          I Check if thb cl®lm le for a communit)/
          debt                                                         I Oblisations arising out Of a separatlon agreement or dlvorce that you did not
          18 0`o clalm subject to oifect?                              report as priorty claims

          |No                                                          I Debts to pension or proft-shanng plans, and other similar debt8

          Byes                                                          I other spenfy medical services


          Abington Health Lansdale                                     last 4 dlgts Of accouilt nLimber
          Nonpnorfly Credtor's Name
          Buslness Servlcco Dept                                       `^rhon was the debt Incurred?          11/6/2013
           1200 Old York Rd
                          PA 19001
           Number Street City State Zlp Code                           Ae Of .ho aato you fll®, the claim is: Check all that apply
          \^/ho lncumd tl`o debt? Check one
           I Debtor 1 only                                              I contingent
           I Debtor 2 only                                              I unliquidated
           I Debtor 1 and Debtor 2 only                                 I Disputed
           1] AI least one Of the debtors and another                   Type Of NONPRIOF{ITY unsecured claim:

           I Chock if this claim is for a community
                                                                        I Student loans
           debt                                                         I Obligatons arising out of a separation agreement or divorce that you did not
           ls the claim sul)ject to offset?                             report as pnorty claims

           .No                                                          I Debts to pension or ploft-shanng plans. and other 9Imilar debts

           Dyes                                                         I Other. Sperfy medical service




Official Farm l06 E/F                                          Schedule E/F: Creditors who llave unseeured clalrms                                                Page e of 28

Software Copyrl9m (c) 1996-2017 Best Case. LLC -`^M/\./ bestoase com                                                                                         Best Case Bankruptey
            Case 21-11829-amc                               Doc 17             Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                              Document      Page 9 of 29
Debtor 1       Grace Louise Dahl                                                                                  Case number (if tw)


          Ab!ngton Hoaltli Lansdale                                          Last4digte ofaccountnuml)er           3958                                               $1,260.00
          Nonpriorty Credtor's Name
          Business Services Dept                                             when was the debt Incurred?            12/29ra015
          1200 Old Yoi.k Rd
                    PA 19001
          Number Street Cfty State Zlp Code                                  A8 of the date you file, the ¢Ialm ls: Check all that apply
          Who lnciirred tl`o d€btr Check orle.

          I Debtor 1 only                                                    I Contingent

          I Debtor 2 only                                                    I Unliquidated

          H debtor 1 and Debtor 2 only                                       H DBputed
                                                                             Type Of NONPF!10RITY un8ecuned clalm:
          D At least one of the debtors and anotJ`er
                                                                             1] Student loans
          n Cliock if this claim is tor a communfty
          debt                                                               I Oblisations ansing out Of a seperaton agreement or divorce that you did not
          ls the c]alm subjec( to oifect?                                    report a9 pnorty claims

           |No                                                               H Debts to pension or proft-sharing pfang, and other slmiLar debts

           Eyes                                                              I Other specfty       medicaLl service



          Abing(on Health Lansdalo                                           Last4 dlgits of account number         0948
           Nonpriomy Credifer.s Name
           Business Services Dept                                            Whoa wa8 the debt incurred?             1/1/14
           1200 old York Rd
                        n, PA 19001
           Number Street Cfty State Zlp Code                                 As of the date you file, the cJalm is: Check all tliat apply
           Who Incurred the debt? Check one,

           I Debtor 1 only                                                    E Contingent

           I Debtor 2 only                                                    I uniiquldated

           I Debtor 1 and Debtor 2 only                                       I Disputed
                                                                             Type Of NONPRIOF{lTY unsecured claim:
           I At least one of the clebtors and another
           I Check if thto clalm is for a commLinfty
                                                                              I Stildent leans
           debt                                                               I Obllgatlone arising out of a separation agreement or divorce that you did not
           18 the claim Subject to offset?                                    report as priorty claims

           INo                                                                I Debt8 to pension or proft-sharing plane, and other similar debts

           Dyes                                                               I other. Specfty    medical service


           Abington Health Lansdale                                           La8t4digitgof accountnumber            1084                                                 $379.21
           t\Ionpriority Crecltor's Name
           Businose Sorvicoe Dopt                                             When was tl.a debt Incurred?           2/1 /2013
           1200 Ou York Rd
           Abinrfu PA ioool
           Number Street City State Zlp Code                                  As of the date yoLi file, the claim is: Check all that apply
           Who Incurred the debt? Check one
           I Debtor 1 orty                                                    I Contingent

           I Debtor 2 arty                                                    I Unliquidated

            I Debtor 1 and Debtor 2 only                                      I Dreputed
                                                                              Type Of NONPRIORITY unsecured claim:
            I At least one of trle debtors and another
                                                                              H Student loans
            I Check lf thls claim is for a community
           debt                                                               I Obligatons arising oilt of a separaton agreement or divorce that you did not
            ls tl.a claim siiQ|ect to offset?                                 report as pnorty claims

            |No                                                               I Debts to pension or profit-shanng plans. and other sLmilar debts

            Dyes                                                              I other. Spectry     medical service




Officlal Form 1 o6 E/F                                               Schedule E/F: Creditors wrio Have un3ecured claims                                                  Page 9 of 28
                                                                                                                                                                    Best Case Bankruptcy
Softvere Copyl+ght (c) 1 996-201 7 Best Case, LLC - \^/\.Mr b®stcase.coii`
           Case 21-11829-amc                          Doc 17            Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                       Document     Page 10 of 29
Debtor 1      Grace Louise Dahl                                                                              Case number (if ki")


         Abington Health Lansdale                                      Last4dlgits ofaccountniimber            1016                                               $102.53
         Nonpriority Credtor.s Name
         Busi ness Services Dept                                       When was the debt lncLirnd?              1/31/2012
         1200 Old York Rd
                         PA 19001
         Number Street Cfty State Zlp Code                             As Of the date you file, the claim is: Check all that apply
         `h/ho Incurred tlie debt? Check one

         I Debtor 1 only                                               I Contingent

         I Debtor 2 only                                               I Unliquldated

         D Debtor 1 and Debtor 2 only                                  I D,sputed
         I At least one of the debtors and another                     Type Of NONPR[ORITY ul`cecurod claim:
                                                                       1] Student loans
         I Cheek lf thl8 cla[m ls for a commilnfty
         detit                                                         I Obllgatons arising oilt Of a seperaton agreement or divorce that you dld not
         ls tl`o clalm sol)Ject to offsct?                             report a8 pnorty claims

          |No                                                          I Debts to pension or profit-sharing plans. and other simLlar debts

          Eyes                                                         I Other` specfty        medical service



          Abington Health Lan§dale                                     Last 4 dlglts of account number          2496
          Nonpnority Credtor`s Name
          Business Servicce Dopt                                       Wl.en was tlie debt Incurred?            8/3/2013
          1200 Old York Rd
                         PA 19001
          Number Street Cfty State Zlp Code                            A8 Of the date you file, the claJm is: Check all that apply
          WIIo Incurred tliio debt? Check one.

          I Debtor 1 only                                              I contingent

          I Debtor 2 only                                              I Unllquldated

          I Debtor 1 and debtor 2 only                                 I Disputed
          I At least one of the debtors and another                    Type of NONPRI0R]TV un8ocured clalm:
                                                                        I Student loans
          I Check lf tnl8 cfaLm is for a communit)/
          debt                                                         I Oblieatlons arising out of a separation agreement or dlvoice that you did not
          IS the clalm 8ub|eet to orfect?                              report as priorty claims

          |No                                                           I Debts to pension or proft-snaring plans, and other slmlfar debts

          Hyes                                                          I Other. speeify       medical service



          Ablngton Health Lansdale                                      Last 4 dlglts of account number
          Nonpriorfty Credtor's Name
          Bu8lnoss Sell/ices Dopt                                      `^/hod w&a the d.b. incuiT®d?           2„/2018
          1200 Old York Rd
                      n, PA 19001
          Number Street Cfty State Zlp Code                             As Of tl.a date you file, tlile cfalm i8: Check all that apply
          `^froo Incurred tlto debt? Check one.

          I Debtor 1 only                                               H conengent
          H Debtor 2 only                                               I Unliquidated

          I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                        Type of NONPRLORITY uncocured claim:
          I At least one Of the debtors and another
                                                                        I Student lcrans
          I Clieek lf this claim is for a cornmunrty
          dob'                                                          I Oblisation8 ansing out of a separaton agreement or divorce that you old not
          Is the clalm subject to off8ct?                               report as priorty claims

           |No                                                          I Debts to pen8lon or profit-sharing plans, atid other similar debts

           Eyes                                                         I Other. Specfty       medical bill




Offiaal Form loo E/F                                         Scttedul® E/F: Credreors `^/ho Have un8ocurod claimg                                                 Page 10 of 28

Software Copright (c) 1996-2017 Best Case, LLC -\^M/\./ bestease,com
                                                                                                                                                             Beet Cae Bankruprty
           Case 21-11829-amc                           Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                          Desc Main
                                                                       Document     Page 11  of 29
                                                                                          Case number (rf know)
Debtor 1      Grace Louise Dahl

        Abington Health Physicians Prof
                                                                       Laet4 dlgts of account number         83e8                                                   se.31
         Nonpriorit)/ Credtor's Name
         1 ZOO old York Road                                           Wrten w88 the debt incunred?           12/26/15
                         PA 19001
         Number Street Cfty State Zlp                                  As of the date you file, the claim is: Check all that apply
         Vvlilo Incurred the e®Or? Check one.

         I Debtor 1 only                                               I Contlngent

         I Debtor 2 only                                               I u nliquidated

         I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                       Type of NONFIRloRITY iJnsocurod clalm:
         I AI least one of the debtors and another
                                                                       I Student loans
         I Check lf thls clalm ls for a communfty
         deb(                                                          I Obligat]ons arising out Of a separation agreement or drvorce that you dra not
         ls tl.a claim eubjoct to off8ct?                              report as priority claims

         INo                                                           I Debt§ to penslon or proft-sharlng plans, and other simifar debts

         Fyes                                                          I other. Specfty      medical service


         Abington Health Physicians Prof
                                                                       Last. digits Of account number         8388                                                   $60.51
         Serve
          Nonpriority Creditor`s Name
          1200 old Yorl( Road                                          Wl`on was tl.e doet incumed?            12/27/15
               ton, PA 19001
          Number Street Cfty State Zlp Code                            As Of the date you file, the claim is: Check all that apply
          Wlio lncuued the dot)t? Cheek one.
          I Debtor 1 only                                               I Contingent

          I Debtor 2 only                                               I u nliquidated

          I Debtor 1 and Debtor 2 only                                  I D®puted
                                                                        Type Of NONPRIORITY Llnsecured claim:
          I AI least one Of the debtors and another
                                                                        I Student loans
          I Clieck lf thLs cl8lm is for a communfty
          debt                                                          I 0bligatons arising out Of a separation agreement or divorce that you did not
          1o ere cla]m 8iJI)joct to oftsot?                             report as priority claims

          |No                                                           I Debt§ to pens[on or proft-sharing plans, and other similar debts

          Dyes                                                          I oner. specify        medical service



          Barclay Bank Of DE                                            Last4 digits of account niimbor        8897
          Noni)riority Creditor's Name
          125 S. West Street                                            Wl`en vvas the debt incurred?

         #treyRE##cO -                                                  As of tl`e date you filo, the claim ls: Check all that apply
          `hmo incurred the debt? Check one.
           I Debtor 1 only                                              I Contingent

           I Debtor 2 only                                              I |,n,iql''dated

           I Debtor i and Debtor 2 only                                 I D,sputed
                                                                        Type Of NONPRIOFilTY uncecured clalm:
           I At least one of the debtors and another
           I Check lf this clalm ls for a communfty
                                                                        I Student loans
           debt                                                         I Obligations arising out of a separation agreement or dlvorce that you did not
           ls the claim subject to offset?                              repor( as pnority claims

           |No                                                          I Debts to pension or proft.sharing plans, and other stmilar debts

           Eyeg                                                         I Cther. Specfty      credit card transactions




                                                                                                                                                                   Page 1 1 of 28
Offidel Form 1 06 E/F                                          Schedule Efl=: Creditors wl.o ldev® Unseeured clelms
                                                                                                                                                              Best Case benkruptry
Sofhraro Copyngm (c) 1996-2017 Best Case. ILC -`.^^r\^r`bestcase com
            Case 21-11829-amc                            Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                         Document     Page 12  of 29
                                                                                            Case niimber (if know)
Debtor 1      Grace Louise Dahl


         Cab®l[a Visa                                                    Last 4 digits of account number        1930                                             $1,636.43
         Nonpriority Creditors Name
         One Cabe[la Drive
                      NE 69160
         Number Street Cfty State Zlp Code                               As Of tl.e date you file, the claim is: Check all that apply
         Who Incurred the dobff Check one.
          I Debtor 1 only                                                I Contingent

          H Debtor 2 only                                                I u nliquidated

          I Debtor 1 and Debtor 2 only                                   I Disputed
                                                                         Type Of NONPF{IORITY unsecured claim:
          I AI least one of the debtors and another
                                                                         H Student loans
          I Chock lf tl`E8 claim is for a communrty
          debt                                                           I Obligations arising out Of a separaton agreement or divorce that you did not
          ls the claim Subject to offset?                                repert as priorty clairns

          .No                                                            I Debts to pension or profttharing plans, and other simiLar dens

          Dyes                                                           I otrier. Specfty    credit card transactions


                                                                         La8t4 dlgife of account number          2855
          Nonpriorfty Creditor.s Name
          PO Box 6497
          Sioux Falls SD 57117
          Number Street Cfty State Zlp Code                              A8 of the date you file, the c[alm ls: Check all that apply
          Vvho Incurred the debt? Check one
          I Debtor 1 only                                                H Contingent
          I Debtor 2 only                                                 I Unliqujdated
          I Debtor 1 and Debtor 2 only                                    I Disputed
          I A` least one Of the debtorg and another                      Type of NONPRIORITY uneecured clalm:
                                                                          I Student loans
          I Cl.eck lf this cfalm is for a communrty
          debt                                                            I Obligations ansing out of a separation agreement or divorce that you did not
          18 the clalm Subject to offoct?                                 report as priorty claims

           |No                                                            I Debts to pension or proft-sharing plans, and cth8r similar debts

           Hyes                                                           I cmer. Spectry     credit card transactions


          Chase Bank                                                      Last 4 dlgrts of account number        4046
           Nonpnority Creditor'9 Name
           PO Box 15298
          Vvilmin     DE 19850
           Number Street Cfty State Zlp Code                              Ae of trlo date you file, the claim 18; Chck all that apply
          Who incurred tli® debt? Checl( one
           I Debtor 1 only                                                I contingent
           I Debtor 2 only                                                I UnliquLdated

           I Debtor 1 and Debtor 2 only                                   d Disputed
           I AI least one of the debtors and another                      Type Of NollpRloRITY unoecured clalm:
                                                                          H Student loans
           I Check if this clalm is for a communfty
           debt                                                           I Obllgattons arLSLng out Of a separaton agreement or dlvorce that you did not
           18 tlie claili. subject to offid?                              report as priorty claims

           |No                                                            I Debts to pension or proft-shanng plans, and other simifar debts

           Eyes                                                           I other Specfty      credit card transactions




                                                                                                                                                                    Page 12 of 28
Officfal Form 1 06 E/F                                            Scl`edule E/F: Creators wlio llavo unaecured clalrns
                                                                                                                                                               Bosl Case Benkruptey
Sofl\raro Copynght (c) 1996-2017 Best Case, LLC -`^/\^rur bostcase com
            Case 21-11829-amc                           Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                        Desc Main
                                                                        Document     Page 13 of 29
Debtor 1       Grace Louise Dahl                                                                             Case number (if know)



         Chestnut Hill Clinical Carp                                    Last 4 digits Of accoiint hlimber                                                        $105.00
          Nonpriorty Ci.edtor's Name
          535 Penneylvania Ave                                          When was tl`o debt incurtod?           5/11 /2010
          Suite 100

         E=---p£Lqu -
          Who lncuned the dolt? Check one.
                                                                        As of the date you file, tl`e claim i8: Check all that apply



          I Debtor 1 only                                               I Contingent

          H Debtor 2 only                                               I UnlLquidated

          I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                        Type of NONPFtloRITY un8ecured claim:
          H A` least one Of the debtors and another
          I Chock if tl.is claim is for a community
                                                                        I Student loans
          dab(                                                          I Obligations ansing out of a soperaton agreement or divorce that you did not
          18 the clalm Slibjcet to offset?                              report as prtorty claims

          |No                                                           I Debts to pension or proft-sharing plane, and other sinlilar debts

          Fyes                                                          I Other Speefty      medical service


          Citibank                                                      Last 4 dlgte of accolJlit number
          Nonpriorfty Credror's Name
          100 Cit]bank Drlve                                            When was the debt incurred?
          San Antonio, TX 78245
          Niimber Street Cfty State ZIP Code                            As of tlie date you file, the claim Ls: Check all that apply
          Who incurred the debt? Check one
           I Debtor 1 only                                              I contlngent
           I Debtor 2 only                                              I unljquidated
           I Debtor 1 and Debtor 2 only                                 I Disputed
                                                                        Type Of NONPRIORFTY unsocuned claim:
           I At least one of the debtors and anotrier
           I Check lf this claim 18 for a comiiiun.rty                  I Student loans
           debt                                                         I Obligatons an ng out of a 8eparat]on agreement or divorce that you did not
           Ls tlt® claim subject to offset?                             report as pnorty claims

           |No                                                           I Debts to pension or profit-sharing plans, and other similar debt8

           Eyes                                                          I Other` Specfty    credit card transactions


           Citibank                                                     Last4 digits of account number          5202
           Nonpriorfty Credifer's Name
           100 Cltlbank Drive                                           When was the debt Incurred?
           Sam Antonio TX 78245
           Number Street Cfty State Zlp Code                            A8 of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
           I Debtor 1 only                                               I contingent

           I Debtor 2 only                                               I Unllquidated

           I Debtor 1 and Debtor 2 only                                  I Disputed
           I At least one of the debtors and another                    Type Of NONPF{loF`ITY unsecured clalm:

           I Crteck if this clalm 18 for a communfty                     I Student loans
           debt                                                          I Obllgatons anslng out Of a separation agreement or divorce oiat you dld not
           ts the claim 8ubjoct to offset?                               report as priorty claims

           |No                                                           I Debts to pension or proft,sharing plans, and other similar debts

           Dyes                                                          I oner. Specfty     credit card transactions




Officral Form 100 E/F                                           Scl`edule E/F: Creditors Who Have unsecured cfai]ms                                              Page 13 of 28

Software Copyngm (c) 199e.2017 Best Case. LLC -\Ar`^r\Ar bestcase com                                                                                        Bct Case B®utnrty
            Case 21-11829-amc                            Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                         Document     Page 14 of 29
                                                                                            Case number (if krw)
Debtor 1       Grace Louise Dahl


         Comcast Corporation                                             Last 4 digits of account number        7563                                                sO12.06
         Nonpriorfty Credtors Name
         Comcast Center                                                  When wce the debt Incurred?
         1701 JFK Blvd
         Philadel     PA 19103
          Number Street Cfty State Zlp Code                              As Of tl`e date you file, tl`e claim is: Check all that apply
         Who Incurred the debt? Check one.
          I Debtor 1 only                                                I Contingent

          I debtor 2 only                                                I unliqiiidated

          I Debtor 1 and Debtor 2 only                                   I ,)isputed
                                                                         Type of NONPF`loRITY ulisecured cfaim:
          I AI least one of the debtors and another
                                                                         I Student loans
          I Chock if ttiis clalm ls for a commiJnrty
          debt                                                           I Oblftyacons arislng out Of a separa¢on agreement or dlvorce that you did not
          le the clallri 8ubjoct to offset?                              report a9 priorty claims

          |No                                                            I DeDts to pension or profit-sharing plans, and other similar debt8

          Eyes                                                           I Cber. Specfty      cable rv services


          Credit One Bank                                                Last 4 digts of account riumber         8832
          Noripriortt)/ Creditor.s Name
          PO Box 98878                                                   \^/lien was the debt incurred?
                            NV89193
          Number Street Cfty State Zlp Code                              As Of the dote you flle, tl.e claim is: Check all that apply
          Who incurred the debt? Check one.
           I Debtor 1 only                                               I Contingent

           I Debtor 2 only                                               I unliquidated

           I Debtor 1 and Debtor 2 only                                   I Drsputed
                                                                         Type Of NONPRIORFTY unsecured cLalm;
           I AI least one of the debtors and another
                                                                          H Student loans
          1] Cheek lf this cla[m is for a communfty
          dotlt                                                           I Obllgatlons arising out Of a separaton agreement or divorce that you did not
          IS the claim Subject to offset?                                report as priority claims

           |No                                                            I Debts to pension or profit.8haring plans, and other slmilar debts

           Dyes                                                           I other. Specfty     credlt card transactjorrs


           Doctors Buslness Bureau                                        Last 4 dlgts of account number
           Nonprlorty Credtor'9 Name
           202 N Federal Hwy                                             Wlion was the debt incurred?
           Lake Wortli FL 33460
           Number Street Cfty State Zlp Code                             As of th. date you flle, the clalm ls: Check all that apply
          Wlio Incurred the detit? Check one.
           I Debtor 1 only                                                I Condngent

           I Debtor 2 oiily                                               I Unliquldated

           I Debtor 1 and Debtor 2 only                                   I D,sputec,
           I AI least one of the debtors and another                     Type of NONPRIORITY unsocured claim:

           I CI.ock if this claim i8 for a communfty
                                                                          I Stijdent Icons
           debt                                                           I 0blisatone arislng out of a separaton agreement or divorce that you did not
           18 tl`e claim 8Llb|cet to off8ct?                              report as priorty claims

           .No                                                            I Debts to pension or proft-sharing plans, and other slmlfar dobts

           Dyes                                                           I other. Specny      medlcal service




Offical Form loo E/F                                            Schedule E/F: Credhors who Have unsocured clairrs                                                   Page 14 Of 2e
                                                                                                                                                               Best C8a® innfroptry
Software Copyngm (c) 1 996-201 7 Boat Case, LLC - `.M/w bestcase coiTi
           Case 21-11829-amc                      Doc 17         Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                Document     Page 15 of 29
Debtor 1     Grace Louise Dahl                                                                       Case niimber (ff knew)



        Dr. Richard R. Mccurdy                                  Last 4 digits of account number       XXXX                                                   $73.00
        Nonpriority Creators Name
        1088 West Baltimore Pike                                Wtlon wac the debt incurred?            April 2008
        Suite 2soo
                   PA 1 9063
         Number Street Cfty State Zlp Code                      A8 Of the date you file, the claim is: Cheek all that apply
        `^lho Incurred the del)t? Check one.

         I Debtor 1 only                                        I Contingent
                                                                t] Unliquidated
         I Debtor 2 orily
         H Debtor 1 and Debtor 2 only                           I Disputed
         1] At least one Of the clebtors and another
                                                                Type Of NONPFtl0RITY unsocured claim:
                                                                H Studem loans
         I Check if this claim i8 for a communfty
         dlebt                                                  I 0bligations ansing out of a separation agroenont or divorce O`at you dld not
         19 tl.a claim Subject to offset?                       report as priorty claims

         |No                                                    I Debts to pension or profit-sharing plans, and other similar debts

         Fyes                                                   I oner Specfty       medical service


         DSNB Department Stores National
         Bank                                                   Last 4 dlgts Of account number                                                              cO.28
         Nonpriorit)I Credtor'8 Name
         P,O. Box 8066                                          Wlien was tl.e debt incurred?
         Mason OH 45040
         Number Street City State Zlp Code                      AS of the date you flte, the claim i8: Check all that apply
         `^/ho lncumed the debt? Check one.
         I Debtor 1 only                                        I contingent

         I Debtor 2 only                                        I unliquldated

         I Debtor 1 and Debtor 2 only                           I Disputed
         I AI least one of the debtors and another              Type ol NONPRLOF{lTY unsacl.red cla]m:

         I Clieck if this clalm le tor a communfty
                                                                 I Student loans
         debt                                                   I Obligations arlslng out Of a separation agreement or divorce that you did not
         le the cfalii` 9ubjoct to offset?                      report as prtorty claims

         |No                                                     I Debts to I)ensic.n or proft-sharing plans. and other similar debts

         Dyce                                                    I otrier, Specfty   credit card transactions


         Em®rgoncy Physicians Associates
         Of PA PC                                                Last 4 dlgrs of accoLlnt I.umber                                                             $34.00
         Nonpriorit)r Credtors Name
         307 S. Evergreen Avenue                                Whom was the dol.I lncurrod?            11 /2008
         Winslow, NJ 08095
         Number Street Cfty State Zlp Code                      A8 Of tl`o date you filo, the claim 1o: Check all that apply
         \^/ho lnclirred the debt? Check one.
         I Debtor 1 only                                         I Contingent

         I Debtor 2 only                                         I unliquidated

         I Debtor 1 and debtor 2 only                            I DISputed

         I At least one Of the debtors and another              Type Of NONPRIORITV un8ecured cfalm:

         I Check lf trlis cLalm is for a commLlnfty              I Student loans
         debt                                                    I Oblkyations arising out of a separation agreement or divome that you dld not
         ls the clalm sul)|ect to offset?                        repor( as priorty clalnrs

          |No                                                    I Debts to pension or profit-sharing plans, and other slmLfar debts

          IJ yes                                                 I Other speerty medlcal service




Official Form l06 E/F                                   Schedule E/F: Credteore who Have unsecured clairne                                                 Page 15 Of 28

Softrare Copyrigiv (c) 1996-2017 Best Case, LIC -\.ww.b©o com                                                                                         Beet Case Bankniptry
            Case 21-11829-amc                              Doc 17            Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                            Document     Page 16 of 29
Debtor 1        Grace Louise Dahl                                                                                Case number (ff know)


          Emergency Physicians Associates
          of PA PC                                                          Last 4 digits Of account riumbor                                                            $34.00
          Nonpnorfty Credtor.s Name
          307 S. Evergreen Avenue                                           When was the debt incured?              9/2008
          Wlnslow, NJ 08095
          Number Street Cfty State Zlp Code                                 A8 of the date you filo, the claim i8: Check all that apply
          Who incuned tl.e debt? Check one
           I Debtor 1 only                                                  I Contingent

           I Debtor 2 only                                                  I Unliquldated

           I Debtor 1 and Debtor 2 only                                     I Disputed
                                                                            Type of NONPRIORITV unseeured clalm:
           I At least one Of the debtors and anotlier
                                                                            I Student loans
           I Chock il this cfalm le for a commurifty
           debt                                                             I Obligations ansing out of a separa¢on agreement or divorce that you did not
           ls the clalm 8ub|eet to offBct?                                  report as priority claim8

           |No                                                              I Deots to pension or proft-sharing plans, and other simlfar debs

           dyes                                                             I other speefty medical service



           First Preim®r Bank                                               Last4dlgteof accountnumber              1428
           Nonpnorfty Credhors Name
           3820 N Louise Ave                                                Whom wee the debt incurred?
           Sioux Falls SD 57107
           Number Sheet Cfty State Zlp Code                                 As of trle date you fllo, tlile clalm i8: Check all that apply
           Who lI.currod the debt? Check one
           I Debtor 1 only                                                  I Contingent

           I Debtor 2 only                                                  I un!Iquidated

           I Debtor 1 and Debtor 2 only                                     I Disputed
                                                                            Type Of NONPRLOFtlTY unsecured claim:
           I At least one of the debtors and another
           I Cheek if this claim ls for a communfty
                                                                            I Student loans
           debt                                                             I Obligations arising out of a separa6on agreement or divo/ce that you did not
           ls the claim 8ubjoct to oftseff                                  reper( as pnorty claims

           |No                                                               D Debts to pension or profit-sharing plans, and other similar debts

           Dyes                                                              I other Specfty      credit card transactions


           GECRB                                                            Last 4 dlgte of account riumber
           Nonpriority Credfror's t`lame
           Fro Ein 965024                                                   When was the debt incurred?
           00hando.FL322896
           Number Street Cut)/ State Zlp Code                               Ae of the date you fllo, the claim is: Cheek all that apply
           Wr`o incllned the dout? Check one.
            I Debtor 1 Orty                                                  I Contingent
           1] Debtor 2 arty                                                  I Unliquidated

           I debtor 1 and Debtor 2 arty                                      I Disputed
            I AI least one Of the debtors and another                       Type Of NONPFtloRITV uneecured clalm:
                                                                             1] Student loans
            I Check if thls claim is for a communrfy
           dtw                                                               I Obllgaeons ansing out of a separation agreement or divorce tliat you did not
           18 the clalm 8uQ|ect to affect?                                   report as pnority claims

            |No                                                              I Debts to pension or proft,sriarlng plans. and other similar debts

            Dyes                                                             I Other. Specfty




Official Fom 106 E/F                                               SchedLIlo E/F: Crodtors who Have unsecl[ied cfalms                                                  pno® ie Of 2e

Sofuiare Copynght (c) 1 996-201 7 Best Case, LIC - `.^A/`.r t>cetcaso com                                                                                         Bast Caco Banrfugiv
   Case 21-11829-amc                             Doc 17      Filed 07/29/21 Entered 07/29/21 23:30:00                                       Desc Main
                                                            Document     Page 17 of 29
               Grace Louise Dahlquist                                                                                     21-11829
                Fir8` Name         Midob N8mi}      Last Name




               Your NONPRIORITY Unsecurod C]alms -Cont]huat]on Page


!Aftorlistinganyontriceonthispege,numborthombeginningwith4.4,fo»o`^redby4.5,and8ofofth.


                                                                             Ird8t 4 digits Of account number
      Grandview Hospital
      Nonprionty Credltor's Name
                                                                             Vvlion `A/as the debt Incurred?
      700 Lawn Avenue
      Number           Stroct
                                                                             As Of the data you fllo, tr`o clalm is: Check all that apply
      Sellersville                                 PA           18960
     Clty                                                                    D comingem
                                                                             D Unlquidatod
     `^/Ilo Incurred the debt? Check one
                                                                             0 Disputed
      g Debtor 1 only
      C] Debtor 2 only                                                       Type Of NONPRI0F`11Y unsecured claim:
      I Debtor 1 and Debtor 2 only
                                                                             D Student loans
      D At least one of the debtors and another
                                                                             I ObnoatLon8 arising out Of a separation agreenrent or dlverce that
                                                                                 you did not report as priorit)r claims
      I Check lf thl8 clalm 18 for a communfty debt

      ls the claim §ubj®ct to off8ot?                                        a:.:i+;ffiTh#endothor8mhardebe


                                                                             Last 4 dlgte Of account number
      Hil'mont G'
      Nanpnorlty Credltor'S Nomo
                                                                             \^/hen wag the debt incurred?
      125 Medical Cam usDr, Ste 104
      Number           Street
                                                                             As Of the date yoLi file, the claim i8: Check all that apply
      Lansdale                                     PA           19446
                                                                             I contingem
                                                                             D Unmquidated
      `^/ho Incurred the debt? Check one
                                                                             D Disputed
      g Debtcq. 1 only
      I Debtor 2 only                                                        Type Of NC)NPRIORITY unsecured claim:
      t] Debtor 1 and Debtor 2 only
                                                                             D Student Loans
      I AI least one of the debtors and another
                                                                             D obligatit}ns arising out of a separation agreement or divorce that
                                                                                 you did not report as pnority cfairns
      I Check if this claim i8 for a communfty debt

      ls tli® claim subject to ofisot?                                       E=to£+ffiffiarx#nd~9m,rfu~
      dNo
      Dyes


                                                                             La8t4digit8ofaccourtnumber              1      6   8    8
      Lansdale Hos ifal -Buslness Services De
      Nonprrooty Credltor.s Name
                                                                             `^/hen `Ara8 the debt Incurred?
      1200 Old York Road
      Number           Street
                                                                             As Of the date yoLi file. the claim i8: Check all that apply
      Abington                                     PA           19001
                                                                             I Contingent
                                                                             I unlrtyidated
      Who incurred the debt? Check orie.                                     I Disputed
      a Debtor 1 only
      I Debtor 2 only                                                        Type Of NONPF`IORITY unsecured claim
      a Debtor 1 and Debtor 2 only
                                                                              D Sfudemloans
      D AI least one a/ the debtors and anolher
                                                                              D Obllga`ions an9Ing out of a separation agreement or diroroe that
                                                                                  you did not report as priorfty claims
      I Check lf tlil8 clalm 18 for a communlty deft
                                                                              I Debts to pension or profit-sharing plans. and other smlar debts
      18 the clalm 8ubjoct to offoct?                                         a othei. specify medical exoense
      dNo
      Dyes




Official Fom 106E/F                                  Schodulo E/F: Creditors Who Have Un8ocured Clalm8                                              pege'_lot_
            Case 21-11829-amc                           Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                           Desc Main
                                                                       Document     Page 18  of 29
                                                                                          Case number (if know)
Debtor 1       Grace Louise Dahlquist


         Massoy's                                                      Lest 4 dlgrs of acco`int number       4A2Y                                                   $206.78
          Nonprichty Credtor's Name
          1251 First Avenue
                    wa Falls W 54729
          Number Street Cfty State Zlp Code                            A8 of the date you fllo, the claim is: Check all that apply
         Who lncuTrod the debt? Check one.

          I debtor 1 only                                              I contingent
          I Debtor 2 only                                              I Unliquidatod

          I Debtor 1 and Debtor 2 only                                 I D®puted
          1] AI least one Of the detitors and anothoi                  Type Of NONPRIORITY unsocured chain:
                                                                       H Student loans
          D Check lf tm8 cla]m ls tor a commLinfty
          debt                                                         I Obligations arislng out of a separation agreement or divorce that you did not
          ls tl`o claim Subject to offoct?                             report as priorty claim9

          |No                                                          I Debts to pension or profit-sharing plans. ancl other sLmilar debts

          Dyes                                                         I over Specfty      credit card transactions


          Medicare / CMS                                               Last 4 digits of account number        395A
          Nonpnority Credtor.s Name
                                                                                                             September 21, 2013 through
          PO Box 138832                                                wTien was the debt Incurred?            Februa      11. 2017
          Oklahoma City, OK 73113
          Number Street Crty State Zlp Code                            As Of the date you fll®, tlio claim 18: Check all that apply
          Who Incurred the dot)t? Check one.
           I debtor 1 only                                             I Contingent
           I Debtor 2 only                                             I un[iquidated
           I Debtor 1 ar`d Debtor 2 only                               I Disputed
           I A( least one Of the debtors and another                   Type Of NONPRLOFUTY unsecured claim:

                                                                        I sruaent loans
           I Cl.ock jf this clalm is for a communfty
          debt                                                          I Oblisators an8ing out Of a separation agreenrent or divorce that you did not
           18 the claim sLil)ject to oftsct?                           report a8 priorty claims

           |No                                                          I Debts to pension or profit-sharing plans. and other similar debts

                                                                                        Medical bills paid relatod to car accident
           Dyes                                                         I Other. Specfty claim for which there is a lien assorted



           Midnight Velvet                                              Last 4 dlgit8 of account number       3244
           Nonpriority Creditor'9 Name
           1515 S 21et Stneet
           Clinton, IA 52732
           Number Street Cfty State Zlp Code                           A8 Of tJ.® date you fllo, the clalm is: Check all that apply
           `^/ho Incurred ttl® dobo Check one.

           I Debtor 1 only                                              E contingent

           I Debtor 2 only                                              D Unliquidated

           I Debtor 1 and Debtor 2 only                                 I DISputed

           I At least one Of the debtors and another                   Type Of NONPRIORITY un8ecured claim:

           I Cheek if O`io claim i® for a communfty
                                                                        I Student loans
           debt                                                         1] Obligations arising out Of a separation agreement or a.vorce that you did not
           ls the clalm 8Iibject to offset?                             report as priorty clainrs

           |No                                                          I Debt8 to pen8lon or profit-shanng plans, and other slmlfar dens

           Hye8                                                         I oner. Specfty     credit card transaction




Officral Fom loo E/F                                          Schedule E/F: Creditors wtio Have Un8eeured cfaiire                                                   Page 18 Of 28

Sofbero Cop}rrigm (c) 1996-2017 Best Caso` lLC -\^^^^^i bogtcase com                                                                                           Best Case Bawhpfty
            Case 21-11829-amc                          Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                       Document     Page 19  of 29
                                                                                          Case number (if know)
Debtor 1      Grace Louise Dahl


         Monroe and Maln                                               Last 4 dlgts of account number         3244                                                $131.00
         Nonpnority Credtor's Name
         1515 S. 21 st Street                                          Whom was the debt incuTTed?

         C'intol, lA 52732
         Number Street Cfty State Zlp Code                             A8 of the date you file, tl`e clalm is: Chec.k all that apply
         Vvho incurred the debt? Check one.

         I Debtor 1 only                                               I contingent

         I Debtor 2 only                                               I unllquidated

         I Debtor 1 and Debtor 2 only                                  I D,aputed
                                                                       Type of NONPRIORllY un8ecured claim:
          I At least one Of the debtors and another
                                                                       I Student Icons
          t] Cheek lf this ctalm 18 for 8 colttmunfty
         d®Iit                                                         I Obligations arising out Of a separaton agreement or divorce that you did not
          le the cfalm 8Libject to offset?                             report as pnorty cfaims

          |No                                                          I Debts to pension or profit-shamg plans, and other similar debts

          Eyes                                                         I other. Spectry     credit cared transactions


          Ivlontgomery Ward                                            Laet4 dlgts of account number           829W
          Nonpriorfty Credtor's Name
          3650 Milwaukee Street                                        When was the debt incurnd?
          Madison Wl 53714
          Number Street Cfty State Zlp Code                            Ao of the date you file, tl`e clalm i8: Check all that apply
          \^/ho lnclJrTed the debt? Check one
          I Debtor 1 only                                              I Contingent

          I Debtor 2 only                                               I Unliquidated

          I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                       Type of NONE.RIORITY urisocuned clalm:
          I AI least one Of the debtors and another
                                                                        E Student loans
          I Cl`eck lf tl.ls clalm is for a communfty
          debt                                                          I Obl®ations arising out Of a 8eparaton agreement or drvorce that you dld not
          ls trio claim Subject to ofisct?                              report as priorty claims

          |No                                                           I Debts to pension or proft-cha ng plans, and other Similar debts

          Dyes                                                          I oner. Specfty      credit card transactiorrs


          Natlonal Court Reporters, lnc                                 Lest4digitsof accoiintnumber           1109
          Nonpnorfty Credhor'9 Name
          7835 Fr~ay Cirelo                                             Wli®n was the debt incLlned?             5/19/2016
          Clev®land, OH 44130
          Number Strect Cfty State Zlp Code                             Ae Of the date you flto, the clalm is: Cheek all that apply
          `^/ho Incurred the debt? Check one.
           I Debtor 1 only                                              I contlngent

           I Debtor 2 only                                              I Unliquidated

           I Debtor 1 and Debtor 2 only                                 I D,sputed
           I At least one of the debtors and another                    Type of NONPRIORITY unsocLlred clalm:
                                                                        I Student laans
           I Cheek lf thls clalm ls for a communfty
          debt                                                          I Obligations arising out of a 8eparaton agreement or divorce that you did not
          le the clalm subject to offsctp                               report as pnority claims

           |No                                                          I Debts to penslon or proft-shanng plans. and other similar debts

           Dyes                                                         I other. Specfty     services rendered ln litigation matter




0"cfal ForTTi 106 EyF                                           Scliedul® E/F: Creators `^/ho Hove unsecured claiiae                                              Page 19 Of 28
                                                                                                                                                             Best Cae eunkrtyprty
Sotwano Copyngnt (c) 1996-2017 Boat Case, LLC -\I/\Ar\Ar bostcae.com
            Case 21-11829-amc                           Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                        Desc Main
                                                                       Document     Page 20  of 29
                                                                                          Case number (if know)
Debtor 1      Grace Louise Dahl


         North Penn Surgical A8sociatos                                Last 4 digits ol account nLimber                                                            $35.00
         Nonpriority Credtors Name
         125 Medical Campus Drive                                      When was the debt Incurred?            4/2014
         Suite 310
         Lansdalo PA 1 9446
         Niimter Street Cfty State Zlp Code                            As Of the date you file, the clalm is: Check all that apply
         Wliio Incurred the debt? Check one.

          I Debtor 1 only                                              I contingent

          I Debtor 2 only                                              I Unliquidated

          I Debtor 1 and Debtor 2 only                                 I Disputed
                                                                       Type Of NONPRIORITY un8ocured claim:
          t] AI least one Of the debtors and another
                                                                       I Student loans
          D Check if thl8 c[alm i8 tor a communfty
          de";                                                         I 0b!igatons arising out of a separaton agreement or divorce that you did not
          ls the claim 8iib]oct to offset?                             report as prionty claims

          |No                                                          I Debts to pension or profit-shanng plane. and other similar debts

          Eyes                                                         I oner. Specfty      medical service



          Ponn Nourological Associates                                 Lset 4 dlgitf of account number
          Noripriouty Credtor's Name
          125 Medical Campus Drive                                     When was the debt incuned?
          Suite 206
          Iansdale, PA 19446
          Number Street Cfty State Zlp Code                            Ae of tlio date you file, the clalrn is: Check all that apply
          Vvlio lnculTod the dout? Check one

          I Debtor 1 only                                              t] contLnoent

          I Debtor 2 only                                              t] Unliquidated

          I Debtor 1 and Debtor 2 only                                 I Disputed
          I At least one of the debtors and another                    Type Of NONPRIORITY unsecured claim:
                                                                       I Student loans
          t] Check lf th]s clalm is for a communfty
          dob'                                                         I Ob[igatlons arising out ot a separaton agreement or divorce that you did not
          Is the clelm ®ub|ect to ofroet?                              report as priorty claims

           |No                                                          I Debts to pension or profit-sharing plans, and other similar debts

           Eyes                                                         I Other` spcafy      IT`edical servlce



           Radiology Groiip of Abington                                Last 4 digits Of accolJnt number
           Nonpriority Credtor's Name
                                                                       Whom was the debt liicuiTed?

           Number Street Cfty State Zlp Code                           As Of tl`e date you fllo, the claim is: Check all that apply
          Who Incurred the dlebt? Check one.
           I Debtor 1 only                                              I Contingent
           I Debtor 2 only                                              I unliquidated
           I Debtor 1 and Debtor 2 only                                 H Disputed
                                                                       Type Of NONPRIORITY unsecured claim:
           I At least one of the debtors and another
                                                                        D Student loans
           D Check lf tins clam is for a communfty
           debt                                                         I 0bligatons aristng out Of a separaton agreement or divorce that you did not
           ls the cLalm Subject to orfeoff                              report as prTorty claims

           |No                                                          I Debt8 to pension or proft-sharing plans, and other similar debts

           Dyes                                                         I other. specfty       medical service




Oftofal Form 1 06 E/F                                          Schedule Efl;: Creditors wl.a liavo uneeeured clalrms                                             Page 20 of 28

Software Copynght (c) 1 996-201 7 Best Cae. LLC - `^MM/ bostcaee.com                                                                                        B®st Caco Bankruptcy
            Case 21-11829-amc                           Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                         Desc Main
                                                                       Document     Page 21 of 29
Debtor 1      Grace Louise Dahl                                                                             Case number (if know)



         Radiology Croup of Abington                                   Last 4 dlgte of account number                                                               $30.70
         Nonpnorty Credtors Name
         PO Box 6750                                                   Whom was the debt ii.currod?
         Portsmouth, NH 03802
         Nimber Street Cfty Sta(e Zlp Code                             As Of the date you file, tl`o cla]m ls: Check all that apply
         Who lncumd the debt? Check one
          I Debtor 1 only                                              I Conthgent
          I Debtor 2 only                                              I unliquidated

          I Debtor 1 and Debtor 2 only                                 D Dlsputed
                                                                       Type Of NONPF`[ORITY ul`oocured cLaLm:
          I At least one of the debtors and another
                                                                       I Student loans
          I Crieek if thls clalm 18 for a communrty
          debt                                                         I Obllgatons arislng out of a separaton agreement or divorce that you did not
          ls tlto cLalm subject to offset?                             report as pnority claims

          |No                                                          I Debts to pensLon or proft-shanno plane. and other slmllar debts

          Dyes                                                         I our. Speefty medical service


          Radiology Group of Abington                                  Last4 dlgts of accoLinmuml)er          4461
          Nonprlority Creditor's Name
          P.O. Box 6750                                                When was the debt incurred?            9/21 /13
          Poitsmouth NH 03802
          Number Street Cfty State Zlp Code                            As Of tlio date you file, tlie cla]m is: Check all that apply
          Who lncumed the debt? Check one.
          I Debtor 1 only                                              1] Contingent

          I Debtor 2 only                                               I unliquidated
          I Debtor 1 and Debtor 2 only                                  I Des,puted

          I At least one of the dobtore and another                    Type of NONPRIORITY unsecured claim:

          I Check if ena clalm ls for a communfty                       I Student loans
          debt                                                          I 0bligatons arising out Of a separaton agreement or divorce that you did rrot
          Ls tlte cfalm subject to offset?                              report as priorty claims

           |No                                                          I Debts to pension or proft-sharlng plans, and other srmilar debts

           Eyes                                                         I oner. Speefty     medical service


           Radiology Group of Abington                                  Last4 digits of account number         4461
          Nonpnorfty Credtor's Name
           PO Box 6750
           Portsmouth, NH 03802
           Number Street Cfty State Zlp Code                           As of the date you file. the claim le: Check all that apply
          Who lricLlrred the debt? Checlt one

           I Debtor 1 only                                              I Contingent

           I Debtor 2 only                                              I unliquldated

           I Debtor 1 and Debtor 2 only                                 I D,sputed
           I AI least one of ttie debtors and another                   Type Of NONPF`I0FWY uneecured claim:
                                                                        I Student loans
          I Check if tliis claim is for a communfty
          debt                                                          I Obligations ansing out Of a separaton agreement or divorce that you did not
           18 the clalm subject to offset?                              report as priorty claims

           |No                                                          I Debts to pension or proft-shanng plans, ancl other slmifar debts

           Hyes                                                         I other. specfty medical service




Offlcfal Form loo E/F                                          Scliedut® E/F: Credreor8 Wl`o Have unsecured clalms                                                F.age 21 Of 28
                                                                                                                                                             Bast Case Bankruptcy
Softwano Copynoht (c) 1996-2017 Best Case. LLC -\m^/\^/ bestee6o com
            Case 21-11829-amc                           Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                          Desc Main
                                                                        Document     Page 22 of 29
Debtor 1       Grace Louise Dahl                                                                            Case number (If know)



         Radiology Group of Abington                                    Laet4 dlgite of account number        4461                                                    sO.33
         Nonpriorit)r Crodfrors Name
         PO Box 6750                                                    Whom was the deft incurred?            7/2/2015
         Portsmouth NH 03802
          Number Street Cfty State Zlp Code                             As Of the date you flLo, the claim is: Check all that apply
         Who lncuiTed the debt? Check one.

          I Debtor 1 only                                               I Contingent
          I Debtor 2 only                                               I UnliquLdated

          I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                        Type of NONPF`loFtlTY uncocurod clalm:
          I At least one ot the clebtors and another
                                                                        I Student loans
          I Clteck if this clalm ls for a communit}/
          do"                                                           I Obligations ansing out Of a separa¢on agreement or divorce that you did not
          ls the claim subjeet to offset?                               repor( as pnorty clalms

          |No                                                           I Debts to ponsion or proft-Sharing plans, and other 6imifar debts

          Dyes                                                          I Other. Specfty        medical service



          Swiss Colony                                                  Last4 dlgleB of account number         3244
          Nonpriority Credtor's Name
          1515 S. 2ist Stet
          Clinton lA 52732
          Number Street Cfty State Zlp Code                             A8 of the date you file, the claim is: Check all that apply
          \^/ho Lnourred tl.a dobo Check one.
          I Debtor 1 only                                               I Contingent

          I Debtor 2 only                                               I Unliquidated

          I Debtor 1 and Debtor 2 only                                  I Disputed
                                                                        Type Of NONPFtloFtlTY unoeeured claim:
           I At least one of the debtors and another
                                                                         I Student loans
           I Cheek lf this clalm 18 for a conrmunfty
          debt                                                           I Obligations ansing out of a separation agreement or divorce that you did Trot
           ls the claim Subject to oftsct?                              report as priority claims

           |No                                                           I Debts to pension or profit-sliaring plans, and other simllar debts

           Eyes                                                          I oner. Specfty      credit card transactions


           Synchrony Bank                                                Last 4 digits Of account number
           Nonpnorty Creditor's Name
           PO Box 965024                                                When was the debt incurred?
           Orlando FL 32896
           Number Steel Cfty State Zlp Code                             As Of the date you flle, the clalm 18: Check all that apply
          Wlio Incurred the debt? Check one.
           I debtor 1 only                                               H Contingent

           I debtor 2 only                                               I Unllqilidated

           I Debtor 1 and Debtor 2 only                                  I D,sputed
           I At lea8t one of the debtors and another                    Type Of NONPRIORITY unaecured claim:

           t] Cheek lf this cfalm is for a communfty
                                                                         I Student loans
           aeut                                                          I Obligatons ansing out of a separaton agreement or divorce that you did not
           ls the clelm SLII)|ect to offset?                             repor( as priorty claims

           |No                                                           I Debts to pension or profit-shanng plane. and other similar debts

           Dyes                                                          I other spectry Credit Card transactons




Officral Form 106 E¢                                           Schodulo E/F: Crodtor8 `^/ho Have unsecured claims                                                   Page 22 of 28

Software Copyngm (c) 1996-2017 Boat Case, LLC -\^r\.r\.r bostcase,ccm                                                                                          8o6` Case Barfuprty
Case 21-11829-amc                      Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                            Desc Main
                                                      Document     Page 23 of 29
            Grace Louise Dahlquist                                                                                   2 1 - 1 1 829




Number            Stroot
                                                                          AS ol tl`o date you flle, tlio claim ls: Chock all that apply.
 Lansdale                                     PA          19446
Cfty                                                                       D Contingent
                                                                           d    unliciuidated
Who incurred trte debt? Check one.                                         g    Dlsputed

 g      Debtor 1 only

 D Debtor 2 only                                                           Type of NONPF`10RITY unsecurecl clalm
 t] Debtor 1 and Debtor 2 only                                             I Student loan8
 I AI least one of the debtors and another                                 D Obligallons aJtsing out ol a separation agreement or divorce that
                                                                              you dld not report as prlomy clalms
 D Cheek lf tr`i9 claim is for a communfty debt
                                                                           I Debts to penglon or profit-sharing plans. and other 8LmlLar debts
 18 the claim subject to off8ct?                                           d other Specfty       COVID related medical ex




                                                                           Last 4 digits of account number _ _ _ _
               sicians Abin ton - Lansdale Hos
 Nonpnonty Cred]tors Name
                                                                           When was the debt Incurred?
 125 Medical Cam
 Number            Street
                                                                           As of the date you file, the clalm ls: Check all `nat apply
 Lansdale                                     PA          19446
 C'ty                                                                      I Conllngent
                                                                           5r   Unliciuidated
 Who Incurred the debt? Check one
                                                                           g Disputed
 g      Debtor 1 only
 D Debtor 2 only                                                           Type Of NONPRIORITY unsecured claim
 I Debtor 1 and Debtor 2 only                                              D Student loans
 I AI least one ol the debtors and anolher                                 I Obngatiorta arising ou` o/ a separation agreement or divorce that
                                                                                you did not report as priorfty clairne
 I Check lf thls clalm 18 tor a communrty debt
                                                                           D Debts to ponslon or profitsharing plans, and otr`er similar debts
 ls tlie claim §ubjoct to Offeot?                                          0 other speefty COVID related medical exD
 dNo
 Dyes


                                                                           Last 4 dlgite of account number 1 A i i
 Web Bank

 6250 Rid ewood Road
 Number            soeet
                                                                           A§ of the date you file, ttie claim ls: Check all that apply.
  St cloud                                    MN          56303
                                                                           D Comingent
                                                                           t] unliquldated
 Wl`o incurred the debt? Check one
                                                                           q     DISpl''ed

 a Debtor 1 only
 D Debtor 2 only                                                           Type Of NONPRIORITY unsecured claim.
 a Debtor 1 and Debtor 2 only                                              • Student loans
  D AI least one of the debtors and another                                D Obngations arising out of a separatlon agreement or cli\rorce that
                                                                                 you did not report a§ priorty claims
  t] Check lf thls c[alm 18 for a community debt
                                                                            D Debts to penslon or profit,sharing plane, and ctner smlar debtg
  18 the clalm subject to offset?                                           a other specfty credit card transaction
  dNo
  Dyes



                                                                                                                                                     c43
                                                   Schodulo I?F: Creditors Who Have Unsecured claims                                              page _ Of _
Case 21-11829-amc                      Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                          Desc Main
                                                      Document     Page 24 of 29
          Grace Louise Dahlquist                                                                                    21 -11829




 Number          Stroct
                                                                           As of the date you fllo, the claim i®: Check all that apply
 Hatfield                                     PA          19440
                                                                           I cant,ngeut
                                                                           D   Unllquld8ted
 Who Incurred tlio debt? Cheek one,                                        D Dlsputed
 T Debtor 1 only
 D Debtor 2 only                                                           Type of NONPRIORITY unsec,ured claim
 D Debtor 1 and Debtor 2 only                                              I Student loans
 D At least one of the debtors and another                                 D Obllgat.one ansing out of a 9eparation agreement or dlvorce that
                                                                               you dld not report as prloi.ity c]alms
 P Cheek lf thls clalm 18 for a community dout
                                                                           D Debts `o pension or profit-shanng plans, and other sinl!ar dobts
 IS tlie clalm Subject to offect?                                          a oneL spectry            al work a ainst G




 Worlds Foremost Bank
                                                                           Last 4 dlgds Of account number JL i a i                                 $    1,636.001
 Nonprloi\fy Crodito.'s Name
                                                                           Whom was trte debt lncurTod?
 4800 NW First Street
 Number          Street
                                                                           As of the date you file, the clalm ls: Check all that apply.
 Lincoln                                      NE           68521
 C,ty                                                                      D Contingent
                                                                           D Unliquidatod
 Who Incurred the debt? Check one
                                                                           g   Disputed

 g
 t] Debtor 2 only                                                          Type of NONPRIORITY unsecured claim.
 D Debtor 1 and Debtor 2 only
                                                                           a Student loans
 a At loast one Of the debtors and another                                 I Obligations arislng out af a separatlon agreement or divorce that
                                                                              you did not report as pnomy clalms
 D Clieck lf thl8 clalm ls tor a communlty debt
                                                                           I Debts to pension or I)ro«-sharing plans. and other slmilar clebts
 ls the claim Subject to offoot?                                               Other Speefty




  Fortiva - Bank of Missouri
                                                                           Last 4 digits Of account number 1 Ji i i
 Nonpnonty Credltars Name
                                                                           When was the debt incuned?
  PO Box 105555
 Number           Strect
                                                                           As Of the date you fllo, the claim ls: Cheek all that apply`
  Amanda                                      GA          30348
                                                                           a contlngent
                                                                            I unllquldated
 Who lnciilTed the debt? Check one.                                         I Disputed
 q Debtor 1 only
 D Debtor 2 only                                                           Type Of NONPRIORITY unsecured claim.
  D Debtor I and Debtor 2 only                                                  Student loans
  a AI least one of the debtors and another                                     Ob!Igatiens an8ing out ol a separation agreement or dlvorce that
                                                                                you dld not report ae priorfty claims
  D Check lf thl8 clalm 18 for a community deft
                                                                                Debt8 to pension or prom-sharing plans. and other similar debts
  ls the clalm 8ubjoct to offset?
  dNo
  Dyes




                                                   Schedule E/F: Creditors Who Have Un8ocurod claims                                                   pagifof
   Case 21-11829-amc                            Doc 17         Filed 07/29/21 Entered 07/29/21 23:30:00                               Desc Main
                                                              Document     Page 25 of 29
               Grace Louise Dahlquist                                                                              21-11829
               First Name       Middle Narl`e         l®St N8ma




            List Otli®rs to Bo Notlfled About a Debt That You Already L]s(ed

6. Use thls page only if you have others to be notlflod about your bankruptcy. for a debt that you already listed in Parts 1 or 2. For
   example, if a colleetlon agency is trying to collect from you for a debt you owe to someone ®Iso, list the original creditor ln Parfe 1 or
   2, then list the collection agency here. Slmllarly, lf you have more than one creditor for any of the debt§ that you listed in Part81 or 2. [Ist the
   additional creditors lioro. If you do not have additional persona to be notlflod for any dobts in Parts 1 or 2, do not fill out or submit this page.

     ARS Accou nt Resolution                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      1801 NW 66th Avenue, Suite 200C                                     Line 439_ of (Check one/: t] Part 1 Creditors with Priority Unsecured Claims
                                                                                                       Ef Part 2: Credltors with Nonprionty Unsecured Clalms


                                                                          Last 4 digits of account number _ _ _ _
      Fort Lauderdale                            FL          33313


     ARS Account Resolution                                               On wtiich entry in Part 1 or Part 2 did you list the original creditor?
     Name


      1801 NW 66th Avenue, Suite 200C                                     Llne 4±g_ of (Check one/. D Part 1 : Creditors wLth Pnorlty Unsecurecl Claims

                                                                                                       d   Part 2 Creditors with Nonpnorlty Unsecured
                                                                          Claims

      Fort Lauderdale                            FL           33313       Last 4 digits ot account number_ _ _ _

      Barks Credit and Collections                                        On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      PO Box 329                                                          line L±§i of (Cheek one/-D F'art 1 Creditors wlth Prionty Unsecured Claims

                                                                                                       F Part 2. Creditors with Nonprionty Unsecured
                                                                          Claims

      Tempo                                      PA           19560       Last 4 digits of accoLint number_ _ _ _

      Quantum3 Grou                                                       On which entry in Part 1 oi Part 2 did you list the original creditor?
     Name


      PO Box 788                                                          Line L4§4_ of (Check one) . Part 1. Creditors with Pnority Unsecured Claims


                                                                          Clalms
                                                                                                       g   Part 2: Creditors with Nonpriority Unsecured



      Ki rkland                                   WA              98083   Last 4 digits of account number


      City of Allentown Parking Auth                                      On wl.lch entry ln Part 1 or Part 2 did you list the original creditor?
     Name

      603 W. Linden Street                                                Llne J2| of (Cneck one/ g Part 1` Credltors with Prlorlty unsecured Clalms
                                                                                                       I Part 2- Credltors wlth Nonpnority Unsecured
                                                                          Clalms

      AIIentown                                  PA               18101   Last 4 dlglts of account number _ _ _ _

      North Penn School District c/o                                      On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      Jane Murray                                                         Line 2i of (Check one/I I Part 1 Credltors with Priority unsecured claims
      Number           Stroct                                                                          I Part 2 Credltors with Nonpriority Unsecured
      PO Box 1                                                            Clalms

      West point                                 PA           19486       Last 4 digits of account number


      Upper Gwynedd Township                                              On wl.ich entry in Part 1 or Part 2 did you list the original creditor?


                                                                           Llne 2LL of (Check one/` t] Part 1 Creditors with Prlority unsecured Clalms
      Number           Stroot
                                                                                                       I Part 2 Credltors wlth Nonpnority Unsecured
      PO Box 1                                                             Clalms

      West point                                 PA           19486
                                                                           Last 4 digits Of account number



                                                                                                                                                    page _ Of _
            Case 21-11829-amc                         Doc 17            Filed 07/29/21 Entered 07/29/21 23:30:00                                               Desc Main
                                                                       Document     Page 26 of 29
Debtor 1      Grace Louise Dahl                                                                                 Case number (if krow)


Sauk Rapids, MN 56379                                                                                        I Part 2: Creditors wth Nonpriorit)/ unsecured Claims
                                                              Last 4 dlgife ot account number                           0501


Name and Address                                              On which entry in Part 1 or Part 2 dld you list the original creator?
Lairsdale Hospital - Patient Pay                              line ±±§of (Check one)..                        I part 1 : Credrors \m priorty unsecured claims
PO Box 826569                                                                                                I Part 2: Creditors v`rm Nonpnorfty Unseoured Claims
Philadelphia, PA 19182
                                                              Last 4 digits of account number

Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor7
Linebarger, Grggane, BIair &                                  Line 2±Of (CV7ock one/..                            I part 1: creditors wh prorty unsecured claims
Samp§on, LL                                                                                                  I Part 2: Creditors \^m Nonpriorit)r Unsecured Claims
PO Box 90128
Harrisburg, PA 17109
                                                               Last 4 digits of account number

Narrre and Address                                            On which entry in Part 1 or Part 2 did you list the onginal credtor?
LVNV Funding, LLC                                              Line ±3§of (Check onoJ.                         I part 1 creditors with priorty unsecured claims
PO Etox 10497                                                                                                I Part 2: Creditors `un Nonpriority Unsecurecl Claims
Greenville, SC 29603
                                                               Last 4 digits Of accoilnt number


Name and Address                                               On which entry in Par( 1 or Part 2 did you list the original credtor?
Mld-Atlantic Credit Corporation                                Line ±§±Of (Check one/..                        I part 1. Creators with priority unsecured claims
PO Box 388                                                                                                   I Part 2: Credtors v`m Nonpriorft)/ Unsecured Cbims
Con8hohooken, PA 19428
                                                               Last 4 digits of account number                           6104


Name and Address                                               On which entry in Part 1 or Part 2 did you list the ongimal credtor?
Mid-Atlantic Credit Corporation                                Line ±§§of (Check one/.                         t] Part 1. Creators `^m prlorfty unseoured cbims
PO Box 388                                                                                                    I Part 2: Creditco vrm Nonpriorfty Unsecured Cfalms
Conshohocken, PA 19428
                                                               Last 4 digits of account number

Name and Address                                               On whlch entry in Part 1 or Part 2 did you list the onginal credtor9
MIRA Mod Revenue CroLlp                                        Line±±|of (Check one/..                        I par( 1. Credtors with priorty unsecured claims
991 Oak Creek Drive                                                                                           I Par( 2: Credfrors `rm Nonprionty Unsecured Claims
Lombard, lL 60148
                                                               Last 4 diglts of accoilnt number

Name and Address                                               On wliich entry in Part 1 or Part 2 did you list the original credfror?
North Penn School District                                     Llne 2:Zof (Check orro)..                         I parH: creditors with phorty un8ecured clalms
c/o Jane Murray, Tax Collector                                                                                I Part 2: Credifers `rm Nonpriority Unsecured Claims
PO Box 1
West Polnt, PA 19486
                                                               Last 4 digits of account number                           4105


Name and Address                                                     On wlilch entry in part 1 or part 2 did you list the original creditor?
 Portfollio Rocovory ASSoclates, LLC                     Line±±gof (Cheek one/..                           I part 1: Credhors with pnorty unsecured claims

::rfBo?Z, `v2A9`24354,                                                                                           . Part 2. Creditors wth Nonpnorty un9ecured claims
                                                               Last 4 dlgit§ of account number                           5789


Name and Address                                                     On whlch entry Ln part 1 or part 2 did you list the onginal Creditor?
 Portfoilio Recovery Associates, LLC                    Lino 4ff of (Check one/..                         I part 1 : Credtors whh priority unsecured clalm9

 =grf¥Z, 'v2;1243541                                                                                          . Part 2 Credrtors whh Nonpnorrty unseoured cfaims
                                                               Last 4 dlgts of accoiint number

 Name and Address                                              On whLch entry ln Part 1 or Part 2 did you list the ongimal ciedtor?
 United Recovery Systems, LP                                   LLne ±±Zof (Che`ck one/..                         I part l` Creditors wth priority unsecured claims
 ro Box 7229io                                                                                                I Part 2. Creators with Nonpnonty Unsecured Craims
 Houston, TX 77272
                                                               Last 4 dlgits of account number                           5202


             Add the Amounts for Eacli T                 of Unsecured Claim
e, llotal the amoun¢e of certain typco Of unsocured clalnre. Tl.is lnform8tioii is .or statistical reporGng purposes oi.ly. 28 u.S.C. §159. Add tl`o an.ourts for oacli
   type Of Lln8ecured claii7i.

Officfai Fom 1 06 E/F                                        Scliedule i/F: Credltor5 Who Have un8ecured cfaiine                                                      .;.'
Software Copynghi (c) 1996.2017 Best Case. LLC -\Arww bestcase com
           Case 21-11829-amc                        Doc 17           Filed 07/29/21 Entered 07/29/21 23:30:00                                          Desc Main
                                                                    Document     Page 27 of 29
Debtor 1      Grace Loulse DahlQuist                                                                     Case number (if kitw)

                                                           Last 4 digits of account number


Name and Address                                           On which entry in Part 1 or Part 2 did you list the onginal credtor?
Grinley Financial Carp                                      Line flof (Check one/..                   E] Part 1. Creditors with priorty unsecured claims
30 Washington Aye                                                                                     I Part 2: Creditors `^m Nonpriority Unsecilred CLaims
Suite CJ5
Haddonf[eld, NJ 08033
                                                            last 4 digits of account number

Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Crinley Financial Corp                                      Line±±±Of (Check one/..                    I part 1: Creditors with pnority unseoured clalms
30 Washington Avo                                                                                     I Par( 2. Creditors wi:h Nonprority Unseoureo CfaLms
Suite C{
Haddonfield, NJ 08033
                                                            Last 4 dlgits of acoount number                      1674


Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor7
Grinley Financial Corp                                      Lino±±Zof (Check one/..                    I part 1: Credtore with priority unseoured clalms
30 Washington Ave                                                                                     I Par( 2: Creators with Nonpriomy Unsecured CfaLms
Suite CJ5
Haddonfleld, NJ 08033
                                                            Last 4 digits ot account number                      1707


Nanre and Address                                           On which entry in Part 1 or Part 2 did you list the original credtor?
Grinley Financial Carp                                      Line ±±±Of (Check one)..                    I part 1: Credtor8 with priorty unsecured claims
30 Washington Avo                                                                                     I Part 2: Creditors v`m Nonpriority Unsecured Cfaims
Suite CJ;
Haddonfi®ld, NJ 08033
                                                            Last 4 digits of account number                      0948


Name and Address                                            On which entry ln Part 1 or Part 2 did you list the onginal creator?
Grinley Financial Corp                                      Llne±±±Of (Check one/..                     I part 1: Credtor8 wth pnorty unsecured cfalm8
30 Washington Ave                                                                                     I Part 2: Creditors win Nonpriority Unseoured Claims
Suite CJ5
Haddonfield, NJ 08033
                                                            Last 4 dlgts of account number                       0229


Name and Address                                            On whlch entry in Part 1 or Part 2 dicl you list the origlnal creditor7
Grlnloy Financlal Corp                                      Llne ±±§of (Check ore/.                    I part 1: Creditors with pnority unsecurecl claims
30 Washington Ave                                                                                     I Part 2: Creditors `^rm Nonpriorty Unsecured Cfaim9
Suite C6
Haddonfi®ld, NJ 08033
                                                            Last 4 digits of account number                      2005


Nanre and Address                                           On which entry in Part 1 or Part 2 did you list the ortglnal credhor?
Crlnloy Financial Carp                                       Line ±±±Of (Check one/.                    I Part 1 ` Credtors wth priorfty unscaired claims
30 Washlngton Ave                                                                                     I Part 2. Creators with Nonpriority Unsecured Cfains
Suite CJ5
Haddonfleld, NJ 08033
                                                             Last 4 digts of account number                      1120


Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Grinley Financial Carp                                       Line ±±Zof (Check one)..                   I part 1 : Credtors with priority un8eoured claims
30 Washington Avo                                                                                      I Part 2: Credcors vun Nonpriority Unsecured Cbims
Suite CJ5
HaddonfieJd, NJ 08033
                                                             last 4 digits of account number                     2123


Name and Address                                             On which entry in Part 1 or Part 2 did you list the original credtor?
Grinley Financial Carp                                       Llne ±±±Of (Check one).                    I] Part 1: Credtors with prlority unsecured claims
30 Washington Avo                                                                                      I Part 2: Creditors vrm Nonpriority Unsecured Cfairns
Suite C€
 Haddonfiold, NJ 08033
                                                             Last 4 dlglts of account number                     0965


 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original credtor7
JC Chrlstensen & Assoc, lnc                                  Lme±±9Of (Check one/..                      I part 1: Creators with pnorty unsecured cfalma
 PO Box 519
                                                      Scl.odulo E/F: Creditorg Vvho llavo un8ecurod Cfalms
0fficlal Fom 106 E/F
Software Copyngm (c) 1996,2017 Best Case, LLC -\m^^/.besicaso,com
                                                                                                                                                               *'`
           Case 21-11829-amc                          Doc 17          Filed 07/29/21 Entered 07/29/21 23:30:00                                          Desc Main
                                                                     Document     Page 28 of 29
Debtor 1      Grace Louise Dahl                                                                            Case number (if krow)

Name and Address                                             On which entry in Part 1 or Part 2 did you list tlie original cieditor?
Berks Credit and Collections                                  Llne±±Zof (Check one/.                     I part 1: Credhers wh priorty unseoured claims
PO Box 329                                                                                             I Part 2: Credtors wth Nonpriorty Unseoured Claims
Temple, PA 19§60
                                                              Last 4 digife of account number                    xx)()(


Nalme and Address                                             On whieh entry in Part 1 or Part 2 did you list the original credtor?
Care Payment                                                  Line±±9of (Cheek one/`.                    I part 1 creditors with priorty uneecured claims
PO Box 9197                                                                                             I Par( 2: Creators \^rm Nonpriorty llnsecured Clalm8
Pompano Beach, FL 33075
                                                              Last 4 disit8 Of account number

Name and Address                                              On wriich entry in Part 1 or Part 2 dla you list the ongimal credror7
Convergent OiJtsourci ng, I nc                                Line ±±§Of (Check one/,'                    I part 1 creators witli priority unsecured clams
PO box 9004                                                                                             I Part 2: creditors v`rm Nonpriority Unsecurecl Cfains
Renton, WA 98057
                                                              Last 4 digits of accolint number                    5180


Name and Addreg§                                              On which entry in Part 1 or Par( 2 Old you list the onolnal creator?
Credit Bureay of Lancaster Co., Inc                           Line ±±of (Check one).'                     I part 1. Credtors with priorty unseoured claims
PO Box 1271                                                                                             I Part 2: Creditors v`m Nonpriorty unsecured Cfaim9
Lancaster, PA 17608
                                                              Last 4 digts of account number                      9161


Name and Address                                              On which entry in Part 1 or Part 2 dld you list the original credhor?
Credlt Confrol, LLC                                           line ±£§Of (Cheek one/.                    I part 1. Creditors witli priorty unsecured claims
P0 Box 31179                                                                                            I Part 2: Credfrors `.rm Nonpriority Unsocured claims
Tampa, FL 33631
                                                              Last 4 digits of account number                      5212


Name and Address                                              On whicli entry in Part 1 or Part 2 did you list the original creator?
Credit Management Company                                     Line ±±Zof (Chock one)..                    I Part 1. Creators with priority unsecured claims
2121 Noble8town Road                                                                                    I Part 2: Credhors `rm Nonphority Unsecured Cfaim8
Suite 300
Pjtbburgh, PA 15205
                                                              Last 4 digits of account number                          _

Name and Address                                              On whicli entry in Part 1 or Part 2 did you list the original creditor?
I)istrict court 31 -1 i)7                                     Line 2±Of (Check oneJ'                      I part 1. creditors with phorty unsecurecl cfalms
Sol West Hamilton Strcot, Basement                                                                      I Part 2: Creators \^rm Nonprrority Unsecured Clain8
Allontown, PA 18101
                                                              Last 4 digits Of account number


Name and Address                                              On which entry in Part 1 or Part 2 did you list the origlnal credhor?
FMA Alliance Ltd                                              Line ±±±Of (Cheek one/.                     I part 1: Credfrors wth pnority unsecured claims
12339 Cut(on Road                                                                                       I Part 2: Credtors vm Nonpriorfty Unsecured Cblms
Houston, TX 77066
                                                              Last 4 digts of account number                       2506


Name and Aouress                                              On wnicri entry in Part 1 or Par( 2 dld you lrst the onginal credtor7
Grlnley Flrrancial Corp                                       line ±±of (CAeck one/..                     I part 1: Credtors wth priorty unsecured claims
30 Wachlngton Aye                                                                                       I Part 2 Creditors with Nonpriority Unsecured Cfaimg
Suite CJ5
Haddonfield, NJ 08033
                                                               Last 4 dlgts of account number                      1091


Name and Address                                               On whieh entry in Part 1 or Part 2 did you lI8t the original credtor?
Grinley Financial Corp                                         Line±§Of (Check one/..                     I part 1: Credtor8 with priority uneeoured clawns
30 Wash[ngton Ave                                                                                       I Par( 2.. Credtor9 with Nonpnorit}r Unsecured Cfalms
Sulte CJ5
HaddonfieLd, NJ 08033
                                                               Last 4 disits Of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the ongimal credtor?
Grinley Financial Corp                                         line4£of (Check one/..                     I part 1: Credtors wth pnorty uneecured claims
30 Washj ngton Ave                                                                                       I Part 2: Credhor8 with Nonpnority Unsecured Cfalms
Suite CJ;
 Haddonfield, NJ 08033

official Fom 1 oe Eif                                   Schedule E/F: Crodteors Wl.a I+avo Uneeeured Clairne
                                                                                                                                                                 Of`Y.
Sofrore Cop)rriom (c) 1996-2017 Boat Caso` LLC -\A^.Mr,bes82se.com
    Case 21-11829-amc                       Doc 17       Filed 07/29/21 Entered 07/29/21 23:30:00                              Desc Main
                                                        Document     Page 29 of 29
              Grace Louise Dahl                                                           Case number (t/ knoun)   21 -11829




I 6. Total the amounts of certain typos of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
3    Add the amounts for each type of uncecured claim.




                 6a Domestic support obllgatlons                                                              0.00
 Total clain8
 from Part 1
                 6b Taxes and certain other debts you owe the
                    government                                                                         3,200.52

                 6c Claims for deatli or personal ln|iiry while you were
                    intoxicated

                 6d Other. Acld all other prlority unsecured clalms
                      \^trite that amount here                                6d+S



                 6e Total. Add IInes 6a through 6d.




                                                                                    Total claim


                 6f, Student loans                                                                            0.00
  Total claims                                                                       S
  from Part 2
                 6g. Obllgations arising out of a s®paratlon agreement
                    or divorce that you did not report as pnority
                    c'aim8
                                                                                                              0.00

                 6h Dobts to pension or profit-sharing plans, and other
                    similar debts                                                                             0.00

                 61    Other. Add all other nonpriorlty unsecured clalms
                      Write that amount rlere                                 6i+S                    72,605.55


                 6j Total. Add llnes 6f through 61




                                                                                                                                                   .37
  Official Form 1 O8EIf                              Schodulo E/F: Creditors Who Have Unseeurod Claims                                       page _ Of _
